Case 2:16-cr-O0068-SSV-KWR Document 273 Filed 04/24/19 Page 1 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO: 16-068
. * ECTION: “R”
eas ST ToUNA
JONATHAN LAWRENCE *
so #  # 7 APR 24 2019 j
FACTUAL BASIS TaILLIAM W. BLEVINS

The above-named defendant, JONATHAN LAWRE coe Annes tes

agreed to plead guilty to Count One, Count Two, and Count Nine of the Superseding Indictment.
Should this matter proceed to trial, the United States would prove beyond a reasonable doubt the
facts set forth in this Factual Basis. Unless stated otherwise, these acts occurred in the Eastern
District of Louisiana:

I, Drug Offenses
During the timeframe of the drug conspiracy, LAWRENCE, Brandon HALL, Aloysius

KORIEOCHA, Donald MARCELIN, Brian MAXSON, Dwayne LABRANCH, Lance
STOVALL, Vonzo MAGEE, and others, conspired to distribute heroin and fentanyl throughout
the New Orleans area. These individuals were members of a drug-trafficking organization that
operated primarily in the Eastside Hollygrove neighborhood of New Orleans. Collectively, the
group referred. to their neighborhood as “The Zoo,” a name derived from a popular rap
song/video filmed in the neighborhood. Each of the eight defendants has been linked to drug
activity in Eastside Hollygrove through law enforcement controlled purchases, Title II wire and
electronic interceptions, witness statements, drug seizures, and other evidence. Numerous

civilian witnesses, many of whom were customers of LAWRENCE, HALL, KORIEOCHA,

 
Case 2:16-cr-O0068-SSV-KWR Document 273 Filed 04/24/19 Page 2 of 12

MARCELIN, MAXSON, LABRANCH, STOVALL, and MAGEE, have provided information
about purchasing narcotics from one or more of these defendants.

Between December 2015 and January 2016, agents used a confidential source (CS1) to
conduct four controlled purchases of heroin from LAWRENCE. Each controlled purchase
involved between one gram and seven grams of heroin. Each controlled purchasé occurred in
the Eastside Hollygrove neighborhood. Three of the controlled purchases involved a direct sale
of heroin from LAWRENCE to CSI. In one controlled purchase, LAWRENCE directed CS1
to purchase heroin from codefendant, Donald MARCELIN. To set up that purchase, on
December 15, 2015, CS1 called LAWRENCE and stated, “I need a ball,” which, through
previous interactions with LAWRENCE, CS1 knew to be an eighth of an ounce of heroin.
LAWRENCE responded, “A ball? Hey, call me people at that, um, number, 3-2-0.” Through
prior experience, CS1 knew that LAWRENCE was directing CS1 to call MARCELIN. CS1
called MARCELIN and they agreed to meet behind “the van,” in the area of Peach and Monroe
Street in New Orleans. There, CS1 met MARCELIN, who exchanged approximately 2.63
grams of a compressed brownish powder for the controlled purchase money. .

After the controlled purchases, agents obtained authority from United States District
Court Judge Kurt D. Engelhardt to execute two Title III warrants on LAWRENCE ’s cellular
phone. The first interception period was from February 18, 2016, through March 18, 2016.
The second interception period began on April 14, 2016. Interception was ceased on April 22,
2016, after agents decided to arrest LAWRENCE, HALL, MARCELIN, and MAXSON, after a
shooting incident involving Victim A (discussed below). During both interception periods,
agents intercepted numerous phone calls and text messages involving discussions between

LAWRENCE and his codefendants in furtherance of their joint drug-trafficking organization.
Case 2:16-cr-O0068-SSV-KWR Document 273 Filed 04/24/19 Page 3 of 12

Interceptions over LAWRENCE?’s phone showed that members of the group sold heroin
seemingly every day. Some of the conversations were overtly drug-related, and, in some cases,
involved discussions of significant quantities of heroin. For example, on February 21, 2016,
LAWRENCE told an unknown male that he was waiting for his Houston-based supplier
(Supplier A) to quote him a price for the “whole block,” meaning one kilogram of heroin.
LAWRENCE later told Supplier A that he wanted to pay “60” for the block, meaning $60,000.
In these conversations, LAWRENCE also stated that he had a “test driver” on deck, ie., a user
who would test the quality of the heroin. In another conversation, LAWRENCE provided a
customer with the prices he charged for heroin, specifically noting his price for a “pram,” an.
eight-ball (or one-eighth of an ounce), and a quarter-ounce.

Codefendant MARCELIN was instrumental in helping LAWRENCE serve drug
customers. The Title II interceptions captured numerous drug communications between
LAWRENCE and MARCELIN. On March 18, 2016, in a typical exchange, LAWRENCE
placed a call to an unidentified customer. During that call, LAWRENCE inquired, “What do
you want to do, so that I could be ready, homie?” The unidentified man said, “I don’t know,
just like a little ball [7.e., an eight-ball], I’m trying to test drive it.” The unidentified man then
asked, “What is the ticket going to be?” and LAWRENCE responded, “Two seventy five,”
meaning $275, consistent with the price for an eighth of an ounce of heroin. Later in
conversation, LAWRENCE told the unidentified man that he was willing to sell “quarters for
five, balls for two fifty, that’s only if you fuck with me consistently, though.” LAWRENCE
then stated, “I’m a put the ball in your hand, you heardme. I’m gonna give you the ball for two

fifty, and let you go from there. Then you let me know where we go at from there.” In the

 
Case 2:16-cr-O0068-SSV-KWR Document 273 Filed 04/24/19 Page 4 of 12

very next phone call, LAWRENCE called MARCELIN and instructed him, “Put me a ball
together, I’m about to come through.” MARCELIN responded, “Alright.”

In another call on February 19, 2016, LAWRENCE called MARCELIN and asked,
“Where you put the smack?” “Smack” is a slang term for heroin. MARCELIN responded
that it was “in the drawer.” On April 15, 2016, in another phone call with a customer, the
customer told LAWRENCE that he was “coming to get another one.” LAWRENCE told the
customer to call “Snook,” one of the aliases for MARCELIN. In a subsequent call,
LAWRENCE advised MARCELIN that the customer was about to meet with MARCELIN,
LAWRENCE noted, “They want a ball. You got enough for them?”

Codefendant MAXSON also worked with LAWRENCE on a number of drug deals, and
they frequently discussed their drug business over LAWRENCE?’s phone. Ina series of phone
calls on March 16, 2016, LAWRENCE and MAXSON discussed a deal to sell 7 grams to a
customer for $800. In one particular call that day, MAXSON, who self-identified as his
nickname “Chin,” explained that he had lined up a deal to sell 7 grams for $800. MAXSON
stated that, for this deal, LAWRENCE would get $400 and MAXSON would get $400.
MAXSON explained that he wanted buy 6 grams of narcotics from LAWRENCE, and that he
intended to add 1 gram of cut to the 6 grams. In another call, on April 14, 2016, MAXSON
called LAWRENCE and stated that he was in “the Zoo.” MAXSON told LAWRENCE to
call “Golfer” (MARCELIN) and ask MARCELIN to “give me one like last time... I got you
next time I see you.” Shortly ‘thereafter, LAWRENCE called MARCELIN and told
MARCELIN to “give Chin a ball for me.” On April 18, 2016, a-female customer called
LAWRENCE to complain about MARCELIN not answering his phone. LAWRENCE

advised the female to “call Chin.” The female then complained that Chin “is all short on

 
Case 2:16-cr-00068-SSV-KWR_ Document 273 Filed 04/24/19 Page 5of 12

everything . . . everything is small and it’s garbage as shit.” The female noted that
LAWRENCE had been “acting funny for weeks,” and that all she was trying to do was “spend
our money and get our shit [7.e.; narcotics].”

LAWRENCE also worked with codefendant HALL to service drug customers in the
neighborhood, During one call, on March 7, 2016, LAWRENCE told HALL that he had “two
white boys,” who were customers, waiting for him. HALL responded that he took care of them.
During another call, on February 24, 2016, HALL complained to LAWRENCE that
MARCELIN was getting sloppy because one of LAWRENCE’s customers, Armond, had just
approached HALL.

Codefendant KORIEOCHA was an older, more established figure in the drug operation

within Eastside Hollygrove. During the timeframe of this conspiracy, LAWRENCE and
KORIEOCHA worked together to distribute narcotics. On February 21, 2016, agents
intercepted a phone conversation between LAWRENCE and MAXSON, where LAWRENCE
told MAXSON that “Ball,” ie., KORIEOCHA, had 1000 Ecstasy pills to sell him.
LAWRENCE agreed to keep the pills until MAXSON could meet him. On April 17, 2016,
while LAWRENCE was in the hospital, in an intercepted communication, MARCELIN called
LAWRENCE and asked if he should talk to “Ball,” ie., KORIEOCHA, about “rotating,” or if
he should just be “on hold.” Later in the day, MARCELIN and LAWRENCE talked again,
and MARCELIN claimed that “Ball” gave him “the whole thing,” meaning a quantity of
narcotics. MARCELIN also said that he gave KORIEOCHA money “from the last ticket,” Z.e.,
the last sale of drugs. In these communications, MARCELIN was stating that, because
LAWRENCE was in the hospital and unavailable to oversee his drug activities, MARCELIN

was continuing to work with KORIEOCHA in LAWRENCE?’s absence. On April 20, 2016, in

 
Case 2:16-cr-O0068-SSV-KWR Document 273 Filed 04/24/19 Page 6 of 12

an intercepted communication, codefendants MARCELIN and LAWRENCE discussed selling
eight-ball quantities (or approximately 3.5-gram quantities) of narcotics to their drug customers.
During the call, LAWRENCE stated that he received some “new shit from Ball,” ie,
KORIBOCHA, and asked MARCELIN “how much you got left” of the previous supply. In this
call, LAWRENCE was stating that he received new heroin from KORIEOCHA, and that he was
intending to distribute the new heroin through MARCELIN. KORIEOCHA was aware that
LAWRENCE had made efforts to purchase one kilogram or more of heroin in furtherance of
their drug operation.

Codefendant LABRANCH also worked with LAWRENCE to distribute narcotics.
LABRANCH lived in a house (3939 Hamilton Street, in Eastside Hollygrove) that was
frequently used to package and stash heroin sold by LAWRENCE and others. The group also
used 3939 Hamilton Street residence to store firearms and ammunition. In addition,
LABRANCH was intercepted in communications with LAWRENCE acting in furtherance of |
their drug | conspiracy. For example, on February 21, 2016, LABRANCH warned
LAWRENCE about “them people,” ie, a police presence, that “just rolled past” in the
neighborhood. |

Codefendant STOVALL conspired with LAWRENCE to sell narcotics. STOVALL
was the subject of numerous intercepted communications over LAWRENCE?’s phone. For
example, on March 4, 2016, a female drug customer asked LAWRENCE for “Allen’s” number.
Allen is a nickname for STOVALL. The female customer noted that STOVALL had just
served “Casey” with a quantity of narcotics. LAWRENCE provided the female customer with
STOVALL’s known phone number. On April 20, 2016, LAWRENCE told MARCELIN that he

had been sending a customer to “LeLe,” another nickname for STOVALL. On April 21, 2016,

 
Case 2:16-cr-O0068-SSV-KWR Document 273 Filed 04/24/19 Page 7 of 12

LAWRENCE directed another female customer to STOVALL, providing STOVALL’s phone

number.

Agents intercepted a number of communications on LAWRENCE?’s phone which
provided evidence of codefendant MAGEE’s drug activities. For example, on February 26,
2016, MAGEE texted LAWRENCE, “U up n running if so my ppl tryn get yea fwm cadlaic.”
MAGEE then called LAWRENCE to talk about “Cadillac,” which is a type of heroin that
MAGEE was trying to serve to customers. On April 16, 2016, MAGEE texted LAWRENCE,
“Yo fwm I’m at bout a rack [ie., meaning MAGEE had sold $1,000 of heroin] look out for me.”
Then, “Yo wya with it” _ LAWRENCE responded, “Zoo.” MAGEE then called
LAWRENCE and stated, “Golfer [Marcelin] came through with it.” MARCELIN then called
LAWRENCE and stated that he “took care of him,” in that he provided MAGEE with further
supply of narcotics.

LAWRENCE and his coconspirators were a tight-knit group that worked together to
evade law enforcement. detection. On March 2, 2016, in a series of intercepted
communications, MAXSON told LAWRENCE that he had learned that federal authorities were
investigating the drug activities of the group. MAXSON and LAWRENCE agreed to convene
members of the conspiracy in Hollygrove to discuss what MAXSON had leamed. A
subsequent meeting was arranged in Hollygrove with several members of the group. To
arrange this meeting, LAWRENCE had contacted KORIEOCHA, MARCELIN, HALL, and
MAXSON. Surveillance agents saw these individuals, as well as LABRANCH, attend the
meeting.

LAWRENCE and the government stipulate for the purposes of sentencing that

LAWRENCE was responsible for between 1 kilogram and 3 kilograms of a mixture or
Case 2:16-cr-O0068-SSV-KWR Document 273 Filed 04/24/19 Page 8 of 12

substance containing heroin, through LAWRENCE’s own conduct and the reasonably

foreseeable conduct of his co-conspirators.

I. Firearm Offenses

LAWRENCE, HALL, LABRANCH, MAXSON, MAGEE, and others conspired to
possess firearms in furtherance of their drug-trafficking activities, and often discussed firearms
during intercepted communications. For example, on February 28, 2016, LAWRENCE called
MAXSON and asked, “You still get D-Allen number? He still got that stick?” A “stick” is a
slang term for a rifle. MAXSON responded, “Let me call him and hit you right back.” A
short time later, MAXSON called LAWRENCE and stated, “Nigga wanted two hand things.”
A “hand thing” is a slang term for a handgun. In these conversations, MAXSON was
attempting to assist LAWRENCE in acquiring a rifle, which would require LAWRENCE to
trade two handguns.

Members of the group were involved in two shootings targeting Victim A. The
shootings occurred on March 8, 2016, and April 16, 2016. Victim A was a rival drug dealer
who associated with a separate group of individuals that had drug-related disputes with members
of LAWRENCE?’s Eastside Hollygrove group. Victim A was not hit during the first shooting,
but was shot in the lower left leg during the second shooting.

On March 8, 2016, LAWRENCE, HALL, LABRANCH, and others were involved in the
shooting of Victim A. The shooting occurred in front of Mel’s Food Store, at the corner of

General Ogden and Marks Street in the Hollygrove neighborhood. This store is directly across

 
Case 2:16-cr-O0068-SSV-KWR Document 273 Filed 04/24/19 Page 9 of 12

the street from Mary McLeod Bethune Elementary School of Literature & Technology. The
discharge of firearms occurred within 1,000 feet of school grounds.

On March 7 and March 8, 2016, before the shooting, agents intercepted a number of calls
between LAWRENCE, HALL, and LABRANCH in furtherance of and to coordinate the
shooting. In one set of calls, LAWRENCE and HALL discussed obtaining WD-40 in order to
“clean the rust off” of the firearms that they intended to use in the shooting. Jn another set of
calls on March 7 and March 8, HALL indicated to LAWRENCE that he had obtained a tan
Chevrolet Trailblazer. In these calls, the group discussed that they were attempting to hide the
Trailblazer, and suggested that they intended to use the Trailblazer for illegal activity. Agents
conducted surveillance and identified the Trailblazer in the Hollygrove neighborhood. Agents
determined that the Trailblazer had recently been reported stolen.

On March 8, agents established surveillance to observe the Trailblazer, which was parked
behind the Costco market, near Palmetto Street in New Orleans. Minutes before the shooting,
LAWRENCE and LABRANCH discussed meeting up. On one call, LAWRENCE asked
LABRANCH where he was. LABRANCH stated that he was by the “store,” meaning Mel’s
Food Store. LAWRENCE then asked, “He’s out there?” LAWRENCE was referring to
Victim A. LABRANCH replied, “Yes.” LAWRENCE then directed LABRAN CH to meet
by the Trailblazer. |

At the time, agents had set up surveillance down the street from the Trailblazer. Agents
observed a Kia Sorrento—consistent with the car LAWRENCE often drove—pull up next to the
Trailblazer. An individual exited the Kia and entered the Trailblazer. Both cars then departed
the Palmetto Apartments area. Agents followed the Trailblazer until it entered the Eastside

Hollygrove neighborhood, at which time they terminated surveillance.

 
Case 2:16-cr-00068-SSV-KWR Document 273 Filed 04/24/19 Page 10 of 12

Minutes later, at approximately 3PM, agents received reports that there had just been a
shooting in front of Mel’s store. Surveillance video from a pole camera in the neighborhood
showed the same tan Trailblazer drive next to the store. At least three individuals were inside
of the car. Victim A, who was standing in front of Mel’s, was the intended target of the
shooting. Victim A was not hit by gunfire, and shot back at his assailants as he fled. Spent
casings of four different types of ammunition were recovered from the scene.

In intercepted communications immediately after the shooting, LABRANCH called
LAWRENCE and stated, “Yao got grazed.” “Yao” isa nickname for another individual who
associated with the Eastside Hollygrove group, hereinafter Associate A. In another call
approximately an hour and a half after the shooting, LAWRENCE told an unknown male,
“Nigga got at Fresh.” When the unknown male asked, “Who?” LAWRENCE replied, “You
already know.” Victim A’s nickname is “Fresh.”

Over the course of the afternoon, numerous individuals, including HALL, informed
LAWRENCE that they should not go into the neighborhood because police were there
investigating the shooting. At approximately 6:30PM, LAWRENCE asked LABRANCH if he
had something to clean the “whatchamacallit.”” LAWRENCE was referring to cleaning the
firearm that was used in the shooting. Later that night, LAWRENCE had another conversation
with an unknown male. During the conversation, LAWRENCE acknowledged that
“something went down in the hood.” LAWRENCE stated “Fresh,” and then noted “that bitch
got nine lives.”

On March 9, 2016, in an intercepted call between LAWRENCE and HALL, HALL told
LAWRENCE that LAWRENCE needed a new “stick,” and that the one he had ‘was

“whammy.” LAWRENCE responded that “it hit like eight” and that he would have to “check

10
Case 2:16-cr-00068-SSV-KWR Document 273 Filed 04/24/19 Page 11 of 12

and see.” The term “stick” was street slang for arifle. In this call, HALL referred to the rifle
as “whammy” to mean that it was not a well-functioning gun. Furthermore, when
LAWRENCE stated that “it hit lice eight,” he meant that the gun discharged at least eight times
and that he would check the magazine to confitm how many shots were fired.

The second shooting occurred on April 16, 2016, at the intersection of Monroe Street and
Airline Highway. LAWRENCE was aware that Victim A had traveled into the Eastside
Hollygrove neighborhood that day. At 5:20pm, LAWRENCE called HALL. LAWRENCE
was inahurry. HALL told LAWRENCE that he was getting his “gear,” meaning his firearm.
LAWRENCE responded that HALL was taking too long arid “that man [i.e., Victim A] will be
gone.” At approximately 5:30pm, LAWRENCE talked with a male associate. LAWRENCE
told the male associate that he needed to be his “eyes... ASAP.”

In a text exchange minutes before the shooting, LAWRENCE texted Associate A:
“FRESH.” As noted, “Fresh” is a nickname for Victim A. Associate A responded, “No cuz
Just do it better, that’s all.” In this text, Associate A, who was “grazed” during the first attempt
to shoot Victim A, was wishing LAWRENCE success on the second attempt to shoot Victim A.

At approximately 6:30PM, police were alerted to a shooting at Peach Street and Monroe
Street. A car linked to Victim A had been left at the scene. Police located a gun inside the
vehicle. Victim A’s friend had transported Victim A to University Hospital with a gunshot
wound to his leg.

In calls intercepted after the shooting, LAWRENCE attempted to regroup with members
of the Eastside Hollygrove group. In one call, an unidentified male asked LAWRENCE, “You
hit him Mego?” “Mego” is a nickname for LAWRENCE, In another call, LAWRENCE

informed an associate that he was accidentally shot by “Hilly,” a nickname for HALL. Shell

11

 
Case 2:16-cr-00068-SSV-KWR Document 273 Filed 04/24/19 Page 12 of 12

casings from at least two different firearms were collected at the scene, including rifle shell
casings with the same manufacturer as in the March 8 shooting. Both LAWRENCE and
HALL discharged firearms during the shooting of Victim A. LAWRENCE was, in fact,
accidentally shot in the hand by HALL as they both attempted to shoot Victim A.
LAWRENCE checked into a hospital in St. Charles the day after the shooting with an injury to
his hand. LAWRENCE fabricated a story to the hospital staff about how he was injured.
Limited Nature of Factual Basis

This proffer of evidence is not intended to constitute a complete statement of all facts, but
rather is a minimum statement of facts intended to prove the necessary factual predicate for the
guilty plea. The limited purpose of this proffer is to demonstrate that there exists a sufficient

legal basis for LAWRENCE?’s plea of guilty to the charged offense.

BotorX ok 4/23/19
randon S. Long (Date)

Assistant United States Attorney

LAER, Zen Wea 1-161 §

Patrick Lindsey Willi (Date)
Counsel for Defend onathan Lawrence

mnt {nro U-[- 18

Jpnathan Lawrence (Date)
Defendant

 

12
